Case: 19-1483    Document: 121            Page: 1       Filed: 09/15/2022




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

          POLARIS INNOVATIONS LIMITED,
                     Appellant

                                   v.

  DERRICK BRENT, DEPUTY UNDER SECRETARY
  OF COMMERCE FOR INTELLECTUAL PROPERTY
     AND DEPUTY DIRECTOR OF THE UNITED
    STATES PATENT AND TRADEMARK OFFICE,
                    Intervenor
              ______________________

                         2019-1483
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2017-
 01500.

            -------------------------------------------------

          POLARIS INNOVATIONS LIMITED,
                     Appellant

                                   v.

  DERRICK BRENT, DEPUTY UNDER SECRETARY
  OF COMMERCE FOR INTELLECTUAL PROPERTY
     AND DEPUTY DIRECTOR OF THE UNITED
    STATES PATENT AND TRADEMARK OFFICE,
                    Intervenor
              ______________________
Case: 19-1483    Document: 121      Page: 2   Filed: 09/15/2022




 2                       POLARIS INNOVATIONS LIMITED   v. BRENT




                        2019-1484
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2017-
 00901.
                  ______________________

                Decided: September 15, 2022
                  ______________________

     MATTHEW C. PHILLIPS, Laurence & Phillips IP Law
 LLP, Washington, DC, argued for appellant. Also repre-
 sented by KEVIN BRENT LAURENCE, DEREK MEEKER; PAUL
 EHRLICH, MATTHEW D. POWERS, STEFANI SMITH, Tensegrity
 Law Group LLP, Redwood Shores, CA.

    MAUREEN DONOVAN QUELER, Office of the Solicitor,
 United States Patent and Trademark Office, Alexandria,
 VA, argued for intervenor in 2019-1483. Also argued by
 OMAR FAROOQ AMIN in 2019-1484. Also represented by
 THOMAS W. KRAUSE, ROBERT J. MCMANUS, FARHEENA
 YASMEEN RASHEED; MICHAEL S. FORMAN in 2019-1483;
 MELISSA N. PATTERSON, Appellate Staff, Civil Division,
 United States Department of Justice, Washington, DC.
                 ______________________

      Before PROST, CHEN, and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
     These appeals involve two inter partes review proceed-
 ings initiated by NVIDIA Corporation challenging two pa-
 tents owned by Polaris Innovations Limited—U.S. Patent
 Nos. 6,532,505 and 7,405,993. The Patent Trial and Ap-
 peal Board determined that all challenged claims are un-
 patentable. Polaris appealed. We remanded the case due
Case: 19-1483    Document: 121      Page: 3    Filed: 09/15/2022




 POLARIS INNOVATIONS LIMITED   v. BRENT                       3



 to Appointments Clause issues and it has now returned.
 We affirm.
                        BACKGROUND
                               I
     These appeals involve two unrelated patents directed
 to computer memory. The ’993 patent, at issue in the
 19-1484 appeal, relates to an improved control component
 configuration. The ’505 patent, at issue in the 19-1483 ap-
 peal, involves a shared-resource system in which logical
 controls are used to manage resource requests.
                               A
      The ’993 patent is titled “Control Component for Con-
 trolling a Semiconductor Memory Component in a Semi-
 conductor Memory Module.” ’993 patent, Title. The
 specification explains that the control component can send
 both address signals and control signals through the same
 leads, allowing the control component to perform its func-
 tions with fewer leads. See, e.g., id. at col. 2 l. 57–col. 3
 l. 23.
     On appeal, Polaris’s argument focuses on dependent
 claim 2’s requirement that the “semiconductor memory
 component comprises a plurality of memory chips.” Id.
 at col. 11 ll. 39–40. Claim 2 (and independent claim 1 from
 which claim 2 depends) recites:
     1. A control component for controlling a semicon-
     ductor memory component in a semiconductor
     memory module, comprising:
     a control unit for generating control signals for con-
     trolling read and write access to the semiconductor
     memory component and for generating address sig-
     nals for addressing memory cells in the semicon-
     ductor memory component for read and write
     access;
Case: 19-1483      Document: 121         Page: 4        Filed: 09/15/2022




 4                       POLARIS INNOVATIONS LIMITED          v. BRENT



       a plurality of address terminals for providing the
       address signals; and
       a selection circuit for supplying one of the address
       terminals with a selected signal selected between
       one of the address signals and one of the control
       signals.
       2. The control component as claimed in claim 1,
       wherein the semiconductor memory component
       comprises a plurality of memory chips; and
       wherein the control unit generates a first of the
       control signal for selecting one of the memory chips
       for read and write access.
 Id. at col. 11 ll. 25–43 (emphasis added to disputed limita-
 tion). Polaris correlates the terms in claim 2 to Figures 1
 and 2 of the ’993 patent, shown in a combined fashion be-
 low:

     FIG 1




                FIG 2A


                              t'-. HB SEMICONDUCTOR
                                     MEMORY COMPONENT




 19-1484 Appellant’s Br. 7 (annotating ’993 patent, Figs. 1
 & 2A). As described in the claims and shown in the figures
 above, the chips (C) are a part of the semiconductor
 memory component (HB) which is integrated into the
Case: 19-1483                      Document: 121                         Page: 5      Filed: 09/15/2022




 POLARIS INNOVATIONS LIMITED                                  v. BRENT                                           5



 semiconductor memory module (HM). The semiconductor
 memory module also includes a control component (SB).
                                                             B
     The ’505 patent describes a “universal resource access
 controller” (104) for directing requests for a shared re-
 source, such as a shared memory (108):

                system bus
                     106

                                                              Look-up
                f .(       •••••••••••                         Table
                                                untversal        118

                i
                1
                     address bus
                        106·1
                                          110
                                                command
                                                  200
                                                                                                     memory
                                                             command                                   108
                it===::::;;:::::;v1                          sequencer                                (shared
                                                                                                     resource)
    processor ! oommand bus                                      116
       102
     (system)
              I
                i  106•2


                                           configurable
                                                                         resource
                                                                           state
                                                                                    sequenced
                                                                                    universal
                                                                                    command
                                                                                       220
                                         system lntorface     resource
                                                                tags
                i1¢::.;;:::::==v                                 114
                       data bus
                           106-3
                                                                                        universal
                    ··········--······t _ _ _ _ _ _ __, '                               controller
                                                                                           104


                                                            Fig. 1B

 ’505 patent, Fig. 1B; see also id. at Title.
      The ’505 patent discloses that the controller uses cer-
 tain information to direct shared-resource requests, includ-
 ing: (1) the “current state” of the shared resource, id.
 at col. 7 ll. 3–29, (2) the “requested state” of a shared re-
 source, id. at col. 27 l. 41–col. 30 l. 19, and (3) a “character-
 istic operating parameter” of the shared resource, id.
 at col. 7 l. 61–col. 8 l. 23, col. 8 l. 56–col. 9 l. 5. The dispute
 on appeal centers on this shared-resource request infor-
 mation, and in particular where that information is stored.
 Dependent claim 2 requires these pieces of information to
 be stored in certain “buffers,” as recited below:
Case: 19-1483    Document: 121       Page: 6    Filed: 09/15/2022




 6                      POLARIS INNOVATIONS LIMITED    v. BRENT



     1. A universal resource access controller coupled to
     a requesting system and a resource, wherein when
     the requesting system desires access to the re-
     source, the requesting system generates a resource
     access request which is passed to the universal re-
     source controller which, in turn, uses a specific
     characteristic operating parameter of the re-
     quested resource, a current state of the requested
     resource, and a requested state of the requested re-
     source to generate a corresponding sequenced com-
     mand suitable for accessing the resource as
     required by the requesting system.
     2. A universal resource access controller as recited
     in claim 1, wherein the universal resource control-
     ler comprises:
     a configurable system interface coupled to the re-
     questing system suitably arranged to both receive
     the resource access request and to generate a cor-
     responding universal command;
     a universal command sequencer coupled to the con-
     figurable system interface;
     a resource tag buffer coupled to the command se-
     quencer arranged to store a resource tag arranged
     to identify the current state of the requested resource
     and a resource tag arranged to identify the re-
     quested state of the requested resource; and
     a characteristic operating parameter buffer cou-
     pled to the command sequencer arranged to store
     the characteristic operating parameter associated
     with the requested resource,
     wherein the universal command sequencer uses
     the respective resource tags that identify the cur-
     rent state and the requested state of the requested
     resource and the characteristic operating
Case: 19-1483     Document: 121        Page: 7     Filed: 09/15/2022




 POLARIS INNOVATIONS LIMITED     v. BRENT                         7



     parameter associated with the requested resource
     to generate the sequenced universal command.
 Id. at col. 27 l. 41–col. 28 l. 6 (emphasis added to disputed
 limitation). As described in claim 2, the “current state” and
 the “requested state” resource tags are stored in a “resource
 tag buffer,” the disputed term on appeal.
      Apart from the claims themselves, the description of
 the “resource tag buffer” in the specification is light. The
 specification mentions “resource tag buffer” or “tag buffer”
 only six times and illustrates that buffer in only two figures
 (one being Figure 1B, above). Id. at col. 7 l. 31, col. 7
 ll. 50–51, col. 7 l. 56, col. 7 l. 59, col. 8 l. 67, col. 10 l. 43,
 Figs. 1B & 1D. These portions of the specification are not
 illuminating as to the structure of this buffer. Instead,
 they describe the buffer functionally as storing certain re-
 source tags. And the two figures merely depict the “re-
 source tags 114” as a rectangular box, with no further
 detail.
                                 II
      These appeals involve two IPR proceedings that were
 remanded by our court in light of our decision in Arthrex,
 Inc. v. Smith & Nephew, Inc., 941 F.3d 1320 (Fed. Cir.
 2019) (Arthrex I) due to Appointments Clause issues.
 While the IPR was on remand, the Supreme Court vacated
 our decisions vacating the Board’s final written decisions
 based on its decision in United States v. Arthrex, Inc.,
 141 S. Ct. 1970 (2021) (Arthrex II). This vacated vacatur
 thus reinstated the Board’s final written decisions and led
 to a dispute regarding a joint motion to terminate that was
 filed during remand, as explained below.
      In May 2016, Polaris filed a complaint accusing
 NVIDIA of infringing certain claims of the ’505 and ’993 pa-
 tents, among others. NVIDIA responded by filing IPR pe-
 titions challenging certain claims in those patents.
 NVIDIA filed its petition against the ’993 patent on
Case: 19-1483    Document: 121     Page: 8   Filed: 09/15/2022




 8                     POLARIS INNOVATIONS LIMITED   v. BRENT



 February 14, 2017, and the Board issued its final written
 decision on December 19, 2018, holding all challenged
 claims unpatentable. NVIDIA Corp. v. Polaris Innovations
 Ltd., No. IPR2017-00901, 2018 WL 6720618 (P.T.A.B.
 Dec. 19, 2018) (’993 Decision). NVIDIA filed its petition
 against the ’505 patent on May 30, 2017, and the Board is-
 sued its final written decision on December 4, 2018, hold-
 ing all challenged claims unpatentable. NVIDIA Corp. v.
 Polaris Innovations Ltd., No. IPR2017-01500, 2018 WL
 6380663 (P.T.A.B. Dec. 4, 2018) (’505 Decision).
     Polaris appealed both decisions. Polaris and NVIDIA
 then settled, and thus NVIDIA withdrew from these ap-
 peals. The PTO intervened in the appeals to defend the
 Board’s decisions. On March 20, 2020, the cases were cal-
 endared for argument on May 8, 2020. Three days later,
 our court declined to rehear Arthrex I en banc. 1 Accord-
 ingly, we vacated the Board’s decisions and remanded,
 granting the remedy required by us in Arthrex I. 19-1484
 ECF No. 65; 19-1483 ECF No. 68.
      On remand, the Board administratively suspended the
 IPRs (along with many others) pending potential Supreme
 Court action in Arthrex I. During that administrative sus-
 pension, on June 10, 2020, Polaris and NVIDIA filed a joint
 motion to terminate the proceedings. 19-1484 SAppx. 7–15
 (joint motion to terminate); 19-1483 SAppx. 7–15 (same). 2




     1    The panel decision on Arthrex I issued on October
 31, 2019, well before argument was scheduled, but the
 court did not decline to rehear the case en banc until March
 23, 2020, three days after oral argument was scheduled in
 this case.
     2    19-1483 SAppx. citations herein refer to the appen-
 dix filed concurrently with Appellant’s Motion to Vacate Fi-
 nal Decision. 19-1483 ECF No. 90.
Case: 19-1483    Document: 121      Page: 9    Filed: 09/15/2022




 POLARIS INNOVATIONS LIMITED   v. BRENT                      9



      While those motions were pending at the Board, the
 Supreme Court vacated our decision in Arthrex I, substi-
 tuting an alternative remedy for violation of the Appoint-
 ments Clause. Arthrex II, 141 S. Ct. at 1987–88. In view
 of its decision in Arthrex II, the Supreme Court vacated our
 vacatur of the Board’s final written decisions in these Po-
 laris appeals, thus reinstating the Board’s final written de-
 cisions. 19-1484 SAppx. 26; 19-1483 SAppx. 25. On
 remand, we reinstated the appeals and asked Polaris to ex-
 plain “how it believes its case should proceed in light of Ar-
 threx [II].” 19-1484 ECF No. 73; 19-1483 ECF No. 72.
 Polaris argued that we should vacate and remand for the
 Board to grant termination. The PTO opposed and sug-
 gested limited remand for Director review was appropriate.
 We remanded “for the limited purpose of allowing the par-
 ties to seek further action by the Director.” 19-1484 ECF
 No. 84; 19-1483 ECF No. 76.
     On remand, Polaris asked the Board for guidance re-
 garding how the remand should proceed. Polaris advocated
 that the Board should grant Polaris’s then-still-pending
 motion to terminate. 19-1484 SAppx. 25–26; 19-1483
 SAppx. 24–25.
      Chief Administrative Judge Boalick responded on be-
 half of the Board on October 29, 2019, in an “Order” speci-
 fying the appropriate process on remand.               19-1484
 SAppx. 25–27; 19-1483 SAppx. 24–26. The Board deter-
 mined that termination was not appropriate because, due
 to the Supreme Court’s decision, the “final written decision
 in each of these cases is not vacated, and it is not necessary
 for the Board to issue a new final written decision in either
 of these cases.” 19-1484 SAppx. 27; 19-1483 SAppx. 26. In-
 stead of termination, the Board determined “the appropri-
 ate course of action on remand . . . [wa]s to authorize
 [Polaris] to request Director review.” 19-1484 SAppx. 27;
 19-1483 SAppx. 26. This order effectively denied the joint
 motions to terminate.
Case: 19-1483     Document: 121     Page: 10    Filed: 09/15/2022




  10                    POLARIS INNOVATIONS LIMITED   v. BRENT



      Polaris filed its requests for Director rehearing.
  Mr. Hirshfeld, performing the functions and duties of the
  Director, denied rehearing. Polaris then filed notices with
  our court notifying us of the Director’s denial of rehearing.
      In the 19-1484 appeal, Polaris filed an amended notice
  of appeal indicating it was challenging the denial of the mo-
  tion to terminate. We ordered supplemental briefing on
  this issue. The parties complied.
      In the 19-1483 appeal, on March 23, 2022, Polaris filed
  a motion for this court to vacate the Board’s final written
  decision and remand for termination. This motion is sub-
  stantively the same as Polaris’s supplemental briefing in
  the 19-1484 appeal. The PTO responded to the motion in
  April 2022, and Polaris replied in May 2022.
       We have jurisdiction under 28 U.S.C. § 1295(a)(4)(A).
                          DISCUSSION
      Polaris raises three principal arguments on appeal.
  First, it argues that the Board erred by failing to grant the
  joint motions to terminate filed in both proceedings before
  the Board on remand. Second, it argues that the Board
  misconstrued the term “memory chip” in the IPR involving
  the ’993 patent. Third, it argues the Board misconstrued
  the term “resource tag buffer” in the IPR involving the
  ’505 patent. We affirm.
      The motion-to-terminate issue ultimately turns on in-
  terpretation of 35 U.S.C § 317—which governs settlement
  of IPRs at the Board—and is therefore a question of law
  that we review de novo. VirnetX Inc. v. Apple Inc., 931 F.3d
  1363, 1369 (Fed. Cir. 2019). We also “set aside actions of
  the Board that are arbitrary, capricious, an abuse of dis-
  cretion, or otherwise not in accordance with law.” In re
  Sullivan, 362 F.3d 1324, 1326, 1328 (Fed. Cir. 2004);
  5 U.S.C. § 706(2)(A).
Case: 19-1483    Document: 121      Page: 11    Filed: 09/15/2022




  POLARIS INNOVATIONS LIMITED   v. BRENT                    11



      The Board’s ultimate claim constructions and any un-
  derlying determinations based on intrinsic evidence like-
  wise present a question of law that we review de novo.
  Personalized Media Commc’ns, LLC v. Apple Inc., 952 F.3d
  1336, 1339 (Fed. Cir. 2020). We review for substantial ev-
  idence any subsidiary factual findings involving extrinsic
  evidence. Id.
      The broadest reasonable interpretation claim construc-
  tion standard applies in this IPR proceeding. 3 Thus, the
  Board’s interpretation must be reasonable in light of the
  specification, prosecution history, and the understanding
  of one skilled in the art. See Microsoft Corp. v. Proxyconn,
  Inc., 789 F.3d 1292, 1298 (Fed. Cir. 2015), overruled on
  other grounds by Aqua Prods., Inc. v. Matal, 872 F.3d 1290
  (Fed. Cir. 2017) (en banc). The broadest reasonable inter-
  pretation must also take into account “the context of the
  entire patent.” Realtime Data, LLC v. Iancu, 912 F.3d
  1368, 1374 (Fed. Cir. 2019) (quoting Phillips, 415 F.3d
  at 1312–13); see also In re Translogic Tech., Inc., 504 F.3d
  1249, 1256–58 (Fed. Cir. 2007) (applying Phillips “best
  practices” to claim construction under broadest reasonable
  interpretation standard).




      3    Per regulation, the Board applies the Phillips claim
  construction standard to IPR petitions filed on or after No-
  vember 13, 2018. See Changes to the Claim Construction
  Standard for Interpreting Claims in Trial Proceedings Be-
  fore the Patent Trial and Appeal Board, 83 Fed. Reg.
  51,340 (Oct. 11, 2018) (codified at 37 C.F.R. § 42.100(b));
  Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005). Be-
  cause NVIDIA filed the petitions before November 13,
  2018, the broadest reasonable interpretation standard ap-
  plies to the IPR decisions on appeal.
Case: 19-1483     Document: 121      Page: 12     Filed: 09/15/2022




  12                     POLARIS INNOVATIONS LIMITED    v. BRENT



                                 I
      We first address Polaris’s argument that the Board
  erred in denying its motion to terminate. As explained in
  detail below, because the Board decided the merits of the
  IPR before Polaris filed its motion to terminate, Polaris’s
  motion was untimely. Furthermore, the Board properly ex-
  ercised its discretion to terminate or continue the IPR pro-
  ceeding. We thus affirm. 4
      Section 317 of Title 35 governs settlement of IPRs at
  the Board. Section 317(a) is reproduced in full below:
       An inter partes review instituted under this chap-
       ter shall be terminated with respect to any peti-
       tioner upon the joint request of the petitioner and
       the patent owner, unless the Office has decided the
       merits of the proceeding before the request for ter-
       mination is filed. If the inter partes review is ter-
       minated with respect to a petitioner under this
       section, no estoppel under section 315(e) shall at-
       tach to the petitioner, or to the real party in inter-
       est or privy of the petitioner, on the basis of that
       petitioner’s institution of that inter partes review.
       If no petitioner remains in the inter partes review,
       the Office may terminate the review or proceed to
       a final written decision under section 318(a).
  Id. (emphases added). Section 317(a) includes a mandate
  with a time limit (“shall be terminated”) and a separate
  discretionary authority (“may terminate the review or pro-
  ceed”). It specifies that the proceeding “shall be terminated
  with respect to any petitioner” upon joint request of the
  parties. Id. This termination of a petitioner is only


       4 In the 19-1483 appeal, Polaris filed a motion to va-
  cate the Board’s final written decision. 19-1483 ECF
  No. 89. We deny that motion for the same reasons dis-
  cussed herein with respect to the 19-1484 appeal.
Case: 19-1483    Document: 121      Page: 13     Filed: 09/15/2022




  POLARIS INNOVATIONS LIMITED   v. BRENT                     13



  mandatory so long as the request for termination is filed
  before “the Office has decided the merits of the proceeding.”
  Id. The termination of petitioners notwithstanding, the
  statute grants discretion to the Board to “proceed to a final
  written decision under section 318(a)” even if “no petitioner
  remains” in the proceeding. Id.; see also, e.g., Aqua Prods.,
  872 F.3d at 1311 (“The final sentence of § 317(a) gives the
  Board the option to proceed to final judgment in any pro-
  ceeding where the original petitioners choose not to con-
  tinue their challenge.”); Regents of the Univ. of Minn.
  v. LSI Corp., 926 F.3d 1327, 1336 (Fed. Cir. 2019) (“The
  statutory provision [§ 317(a)] states that if the petitioner
  stops participating, the Board may continue on to a final
  written decision.”).
      On appeal, Polaris argues that it was entitled to termi-
  nation of both IPR proceedings because it timely filed its
  joint motions to terminate. 19-1484 Appellant’s Suppl.
  Br. 11–17. We disagree for two independent reasons.
  First, the statute provides no mandatory right to termina-
  tion of the proceeding; at best, the statute provides for man-
  datory termination with respect to a petitioner, not
  termination of the proceeding itself. As regards termina-
  tion of the proceeding, § 317(a) states that the Board “may
  terminate the review” if, as is the case here, no petitioner
  remains in the proceeding. Thus, the plain language of the
  statute gives the Board discretion to carry on to a final
  written decision—even without any petitioner.
      Second, the Board correctly identified Polaris’s motion
  as untimely. The Board issued its final written decisions
  in these cases in December 2018. Polaris filed its joint mo-
  tions to terminate more than a year later, in June 2020.
  Thus, the Board had already “decided the merits” at the
  time Polaris filed its motion. Chief Administrative Judge
  Boalick recognized the timing issue in his order on remand,
Case: 19-1483    Document: 121      Page: 14    Filed: 09/15/2022




  14                    POLARIS INNOVATIONS LIMITED   v. BRENT



  which effectively denied the motions to terminate. 5 There,
  he explained that the “Board’s final written decision in
  each of these cases is not vacated, and it is not necessary
  for the Board to issue a new final written decision in either
  of these cases.” 19-1484 SAppx. 27; 19-1483 SAppx. 26.
  Accordingly, the Board determined that the proper course
  was not to terminate the proceedings, as Polaris urged, but
  instead to allow Polaris to seek Director review. Id.
      Although the final written decisions had been vacated
  for a time period after our decision in Arthrex I, that vaca-
  tur itself was vacated by the Supreme Court. This explains
  why Chief Administrative Judge Boalick’s order noted that
  the decisions were not vacated at the time the Board was
  considering the motions to terminate. We thus affirm the
  Board’s decision not to terminate the proceedings under
  § 317(a) because the motions to terminate were untimely.
      Polaris also argues that the Board’s decision not to ter-
  minate was arbitrary because the Board terminated other
  proceedings with similar Arthrex remands, noting that the
  motions to terminate in those other proceedings were filed
  around the same time Polaris filed its motions. 19-1484
  Appellant’s Suppl. Br. 17–24 (citing Samsung Elecs. Am.,
  Inc. v. Uniloc 2017, LLC, No. IPR2017-01797, Paper 39
  (P.T.A.B. July 21, 2020); Fidelity Info. Servs., LLC v. Mir-
  ror Imaging, LLC, No. CBM2017-00061, Paper 70
  (P.T.A.B. July 21, 2020); Samsung Elecs. Co. v. Image Pro-
  cessing Techs. LLC, No. IPR2017-00353, Paper 45
  (P.T.A.B. Sept. 9, 2020)). Polaris argues that the disparate
  treatment it received was impermissible under the Admin-
  istrative Procedure Act’s requirement for reviewing courts
  to set aside agency action that is “arbitrary, capricious, an


       5   At oral argument, Polaris agreed this order was an
  “effective denial” of its motion to terminate. 19-1484 Oral
  Arg. at 3:57–4:50, https://oralarguments.cafc.uscourts.gov/
  default.aspx?fl=19-1484_08012022.mp3.
Case: 19-1483     Document: 121      Page: 15    Filed: 09/15/2022




  POLARIS INNOVATIONS LIMITED   v. BRENT                      15



  abuse of discretion, or otherwise not in accordance with
  law.” 19-1484 Appellant’s Suppl. Br. 9 (quoting 5 U.S.C.
  § 706(2)(A)).
      The Board’s decision denying termination was not ar-
  bitrary and instead rested on a significant difference be-
  tween those cases and Polaris’s. In those cases, the Board
  considered the motion and terminated the proceedings
  while the final written decisions stood vacated by our court
  after the mandate issued in Arthrex I. Here, our vacatur
  pursuant to Arthrex I had already been vacated by the Su-
  preme Court at the time the Board was evaluating Polaris’s
  motions.
       At its core, Polaris’s complaint is not that the cases are
  indistinguishable, but instead that the Board took too long
  to act in its case. See, e.g., 19-1484 Appellant’s Supp.
  Br. 14–15 (arguing “the Board should have granted the
  [motion to terminate] promptly after it was filed” and “the
  fact that the Board sat on the [motion to terminate] for over
  a year should not be held against Polaris”). Polaris, how-
  ever, points to no authority mandating that the Board act
  on its request within any particular time frame. 6 The dis-
  parity in timing—the Board taking longer to act on Pola-
  ris’s motions than Polaris thinks it should have—is not the
  sort of arbitrariness in decision-making that § 706(2)(A)’s
  “arbitrary [and] capricious” standard was designed to pro-
  tect against. Even if the disparate result could be viewed
  as “arbitrary,” in the broader sense of the word, based on


      6   For the first time at oral argument, Polaris con-
  tended that the Board should have acted on its motion ear-
  lier pursuant to 5 U.S.C. § 706(1), which permits a
  reviewing court to “compel agency action unlawfully with-
  held or unreasonably delayed.” See 19-1484 Oral Arg.
  at 7:51–8:34. This argument was not included in its briefs
  and is therefore waived. See ABS Glob., Inc. v. Cyto-
  nome/ST, LLC, 984 F.3d 1017, 1027 (Fed. Cir. 2021).
Case: 19-1483    Document: 121      Page: 16   Filed: 09/15/2022




  16                    POLARIS INNOVATIONS LIMITED   v. BRENT



  the timing of the Supreme Court’s action in this case while
  Polaris’s motion was still pending, the denial was not the
  product of arbitrary decision-making by the agency. In ad-
  dition, we simply cannot agree that the Board’s decisions
  to continue these IPRs were arbitrary when the last sen-
  tence of § 317(a) gives the Board discretion to either “ter-
  minate the review or proceed to a final written decision.”
      In sum, the Board had already decided the merits of
  the cases in final written decisions that were not vacated
  at the time the Board made its decision denying Polaris’s
  motions to terminate. This determination was not arbi-
  trary. We thus affirm the Board’s decision that termina-
  tion was inappropriate.
                               II
      Next, we turn to Polaris’s argument that the Board
  misconstrued the claim terms “memory chips” and “semi-
  conductor memory component” within the claim phrase
  “wherein the semiconductor memory component comprises
  a plurality of memory chips” in claim 2 of the ’993 patent.
  We disagree.
       Polaris makes these claim construction arguments to
  avoid the asserted prior art. In its IPR petition, NVIDIA
  presented prior art that included multiple, separately
  packaged integrated circuit dies (such as that illustrated
  below) that NVIDIA argued collectively constituted a “sem-
  iconductor memory component” that “comprises a plurality
  of memory chips” as required by claim 2. ’993 patent col. 11
  ll. 39–40; see, e.g., 19-1484 J.A. 178–79, 208.
Case: 19-1483    Document: 121            Page: 17               Filed: 09/15/2022




  POLARIS INNOVATIONS LIMITED       v. BRENT                                17



                                          4        5             1


            30




                     16   15   14    13       12       11   10       9
            FIG. 2
  See, e.g., 19-1484 J.A. 1498. The Board agreed that this
  disclosure taught the claimed “semiconductor memory
  component” comprising “a plurality of memory chips.”
  ’993 Decision, 2018 WL 6720618, at *17.
       On appeal, Polaris argues (as it did before the Board)
  that the proper construction of “memory chips” and “semi-
  conductor memory component” excludes the above ar-
  rangement (that is, multiple, separately packaged
  integrated circuit dies) and only contemplates multiple un-
  packaged dies within a single package. See, e.g., 19-1484
  Appellant’s Br. 8 (arguing “NVIDIA could only find single-
  die-in-a-package prior art”); id. at 24 (arguing that “the
  ’993 Patent always uses the term ‘semiconductor memory
  component’ or just ‘memory component’ to refer to a pack-
  aged device, and always uses the term ‘memory chip’ to re-
  fer to an IC memory die packaged within a component”);
  id. at 56–57. The Board disagreed with Polaris, refusing to
  limit the broad claim language “memory chips”—which or-
  dinarily encompasses either packaged integrated circuits
  or unpackaged dies—to a particular embodiment in the
  specification. ’993 Decision, 2018 WL 6720618, at *6 (citing
  Thorner v. Sony Comput. Ent. Am. LLC, 669 F.3d 1362,
  1366 (Fed. Cir. 2012) (“It is not enough for a patentee to
  simply disclose a single embodiment or use a word in the
  same manner in all embodiments[;] the patentee must
  ‘clearly express an intent’ to redefine the term.”)). Because
  Polaris points to no persuasive evidence supporting its
Case: 19-1483    Document: 121      Page: 18    Filed: 09/15/2022




  18                    POLARIS INNOVATIONS LIMITED   v. BRENT



  proposed claim constructions, we adopt the Board’s con-
  structions and affirm its unpatentability determination.
      Polaris conceded before the Board (as it should have)
  that the term “memory chip” would have been understood
  by a person of ordinary skill as either a packaged inte-
  grated circuit or an unpackaged integrated circuit die. 19-
  1484 J.A. 383 (Patent Owner’s Response) (quoting 19-1484
  J.A. 1525–26 (Przybylski Decl. ¶ 48)). Thus, as the Board
  correctly recognized, Polaris must find support in the in-
  trinsic record to limit the broad claim language only to the
  latter option. See Thorner, 669 F.3d at 1365 (explaining
  that there “are only two exceptions” to the general rule that
  terms are given their “ordinary and customary meaning as
  understood by a person of ordinary skill in the art when
  read in the context of the specification and prosecution his-
  tory”—lexicography and disavowal). Our examination of
  the intrinsic record establishes that Polaris has not done
  so.
       First, the plain claim language does not support Pola-
  ris’s interpretation. Claim 2 simply recites that the “semi-
  conductor memory component comprises a plurality of
  memory chips.” ’993 patent col. 11 ll. 39–40. The claim
  makes no mention of particular packaging required (or for-
  bidden) and does not use the term “die.”
      The specification likewise does not equate the term
  “die” with a memory chip or describe the memory chip in
  terms of its packaging (or lack thereof). Polaris points to
  very little in the specification to support its narrow con-
  struction. It relies exclusively on Figures 1 and 2A, and
  their corresponding descriptions in the specification, which
  it describes as “the only relevant disclosure,” 19-1484 Ap-
  pellant’s Br. 38:
Case: 19-1483    Document: 121          Page: 19          Filed: 09/15/2022




  POLARIS INNOVATIONS LIMITED   v. BRENT                             19




                  FIG 2A


                                '- HB SEMICO   DUCTOR
                                      MEMORY CO PONEIIT




  Id. (annotating ’993 patent, Figs. 1 & 2A).
       Finally, the prosecution history does not support Pola-
  ris’s construction. As the Board noted—and Polaris does
  not contest on appeal—the first office action was a notice of
  allowability. ’993 Decision, 2018 WL 6720618, at *5. Thus,
  there was no amendment nor argument to support Pola-
  ris’s narrow construction.
      On appeal, Polaris makes several arguments. None are
  persuasive.
        First, Polaris argues that “memory chip” means “either
  an [integrated circuit] die or a packaged [integrated circuit]
  . . . not both.” 19-1484 Appellant’s Br. 27. But the Board
  did not conclude that “memory chip” must be “both” a pack-
  aged and an unpackaged die; it simply concluded, based on
  Polaris’s concession, that the term “memory chip” broadly
  encompasses either. In Polaris’s own words: “In general,
  the term ‘chip’ can ‘refer to either a packaged integrated
  circuit or a single die.’” 19-1484 J.A. 383 (Patent Owner’s
  Response) (quoting J.A. 1525 (Przybylski Decl. ¶ 48));
  ’993 Decision, 2018 WL 6720618, at *4–5, *7 (Board repeat-
  edly relying on this admission). Polaris argues that the
  ’993 patent makes “clear” that the term “chip” is limited to
  single dies. 19-1484 Appellant’s Br. 37–39. But Polaris’s
Case: 19-1483    Document: 121      Page: 20    Filed: 09/15/2022




  20                    POLARIS INNOVATIONS LIMITED   v. BRENT



  argument rests on importing that limitation from an em-
  bodiment in the figures, which is improper. See Liebel-
  Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 913 (Fed. Cir.
  2004) (“[I]t is improper to read limitations from a preferred
  embodiment described in the specification—even if it is the
  only embodiment—into the claims absent a clear indication
  in the intrinsic record that the patentee intended the
  claims to be so limited.”).
      Second, Polaris argues the Board violated the principle
  of claim differentiation because the Board’s construction
  eliminates the difference between claim 1, which allows
  single-chip or multiple-chip semiconductor memory compo-
  nents, and claim 2, which requires a plurality of chips.
  19-1484 Appellant’s Br. 28–29. But the distinction be-
  tween the claims regarding number of chips in a semicon-
  ductor memory component remains whether or not the
  chips are individually packaged. Thus, the Board did not
  violate the principle of claim differentiation.
      We have considered Polaris’s remaining arguments in
  support of its construction and find them unpersuasive.
  Accordingly, we agree with the Board’s construction of
  “memory chips” which encompasses either packaged or un-
  packaged dies. Because we decide that the term “memory
  chips” includes packaged dies, we reject Polaris’s addi-
  tional argument that the ’933 patent “always uses the term
  ‘semiconductor memory component’ . . . to refer to a pack-
  aged device” to the extent that it would collaterally limit
  the term “memory chip” to an unpackaged die. See, e.g.,
  19-1484 Appellant’s Br. 24. We agree with the Board that
  Polaris has not identified “anything in the specification or
  prosecution history” limiting “semiconductor memory com-
  ponent” to a packaged device rather than its full scope in
  claim 2, which “includes one or more memory chips” that
  each may be unpackaged or packaged die. See ’993 Deci-
  sion, 2018 WL 6720618, at *5–7.
Case: 19-1483     Document: 121       Page: 21   Filed: 09/15/2022




  POLARIS INNOVATIONS LIMITED   v. BRENT                      21



      Polaris does not dispute that the prior art discloses all
  claim limitations under the Board’s claim constructions.
  Accordingly, we affirm the Board’s unpatentability deter-
  mination as to the ’993 patent.
                                III
       Next, we consider Polaris’s argument that the Board
  misconstrued the claim term “resource tag buffer” in
  claim 2 of the ’505 patent. At its core, Polaris’s argument
  challenges the Board’s application of its expert’s definition
  of “single buffer” to the prior art, not the Board’s claim con-
  struction itself (which adopted the expert’s definition). Ac-
  cordingly, we also discuss the Board’s application of the
  term in evaluating the prior art.
                                A
       On appeal, Polaris contends that “[t]he Board errone-
  ously interpreted [‘resource tag buffer’] to encompass any
  storage that collectively stores A and B, even if not in the
  same buffer.” 19-1483 Appellant’s Br. 39–40; see also id.
  at 36 (arguing the term does not allow “a set of buffers that
  collectively store” the resource tags (emphasis added)), 56
  (arguing the “specification does not disclose two separate
  buffers storing [the required] resource tags, like the prior
  art in this case” (emphasis added)). In other words, Polaris
  argues the Board erroneously construed the term “resource
  tag buffer” to include multiple buffers, not just a single
  buffer.
      But this is not what the Board did. The Board found
  that the prior art disclosed storing the resource tags in a
  “single buffer” as that term was defined by Polaris’s expert.
  Thus, the bulk of Polaris’s argument on appeal—contend-
  ing that the Board erroneously construed “resource tag
  buffer” to cover multiple buffers—is founded on a faulty
  premise. See, e.g., 19-1483 Appellant’s Br. 53–56 (empha-
  sizing a supposed “single-buffer structure” illustrated in
  Figures 1B and 1D).
Case: 19-1483       Document: 121         Page: 22       Filed: 09/15/2022




  22                         POLARIS INNOVATIONS LIMITED        v. BRENT



       In analyzing the prior art, the Board applied the “sin-
  gle buffer” definition proffered by Polaris’s expert. Pola-
  ris’s expert, Dr. Steven Przybylski, testified that a single
  buffer “must be logically or physically a single entity.”
  ’505 Decision, 2018 WL 6380663, at *6 (quoting 19-1483
  J.A. 1222–23 (Przybylski Decl. ¶38)). Dr. Przybylski ex-
  plained that “[l]ogical unity involves storing one or more
  values of the same type, typically with a common input and
  common output.” 19-1483 J.A. 1223 (Przybylski Decl.
  ¶ 38). He noted that values stored in a buffer are “of the
  same type” if they have “a commonality of purpose or us-
  age.” Id.
       We see no error in the Board’s adoption of this con-
  struction, which is supported by and consistent with the
  specification. As the Board noted, the specification men-
  tions the phrases “resource tag buffer 114” or “tag buffer
  114” only six times and illustrates it in only two figures.
  ’505 Decision, 2018 WL 6380663, at *4 (citing ’505 patent
  col. 7 l. 31, col. 7 ll. 50–51, col. 7 l. 56, col. 7 l. 59, col. 8 l. 67,
  col. 10 l. 43, Figs. 1B & 1D). The Board correctly observed
  that none of these passages discloses a particular structure
  for the buffer. Instead, these passages describe the buffer
  functionally based on the type of data stored—resource
  tags. See, e.g., ’505 patent col. 7 ll. 30–37 (describing that
  “command sequencer 116” creates a “sequenced command
  220” “[u]sing the resource state information provided by
  the tags 300 stored in a resource tag buffer 114”).
      As for the figures, the Board correctly noted they “do
  not provide any additional insight on the structure of a re-
  source tag buffer.” ’505 Decision, 2018 WL 6380663, at *4.
  Instead, they merely illustrate a box in a high-level dia-
  gram:
Case: 19-1483               Document: 121                       Page: 23           Filed: 09/15/2022




  POLARIS INNOVATIONS LilvHTED v. BRENT                                                                    23



          'x   S}'$tembus
                    106



               f ( .........               univeisal
                                          command


               !1   addressbus
                       106·1
                                  110          200 ~ ~- - ,

                                        ..........._
                                                       commatld t - - - - - +--,.---+t
                                                       sequencer
                                                                                               memo')!
                                                                                                  108
                                                                                                (snared
      proe,ssori  comnand bus                            t 16                                  resource)
         102
      {sys:emJ i:    1062
                          ·                                     resoun;c
                                                                  state
                                                                           sequenced
                                                                            universal
               i
               :
                                  collligurable
                                 SY$l &m interface
                                                                            command
                                                                                 220


               !tc=::;;:::::=~
               j     data bus

               i ·······~~~::.....L __ _ _ _ __                  _ ___,,______     universal
                                                                                  eontroller
                                                                                       104


  '505 patent, Fig. lB (annotation added) .
      Before the Board, Polaris argued that the figures
  showed the tags must be stored in "one place" because the
  figures depict a single box. 19-1483 J.A. 443 (Patent
  Owner's Response). But the Board correctly noted that, to
  the extent this required the "buffer" to be a single, physical
  unit, this was contradicted by the specification, Polaris's
  expert's declaration, and Polaris's statements at oral argu-
  ment. In particular, the Boa1·d relied on the following pas-
  sage in the specification, which discloses that resource tags
  "may be located in dispa1·ate locations":
      [I]n order to t1·ack a state of the physical pages in
      the shared memory 108 having a number of
      memory banks, for example, a large number of re-
      source tags which would require a large amount of
      cache memory dedicated to the resource tag buffer
      114 are needed. This would slow the performance
      of the universal controller 104 since it would re-
      quire substantial amounts of time to retrieve par-
      ticular resource tags for particular pages of
      memory each of which may be located in disparate
      locations.
Case: 19-1483     Document: 121      Page: 24    Filed: 09/15/2022




  24                     POLARIS INNOVATIONS LIMITED    v. BRENT



  ’505 patent col. 10 ll. 39–47. 7 The Board also relied on Po-
  laris’s concession at oral argument that the resource tag
  buffer “need not be a contiguous unit.” ’505 Decision,
  2018 WL 6380663, at *5 (quoting 19-1483 J.A. 603 (Hr’g
  Tr. 32:4–11)). Rather, as Polaris and its expert explained,
  the buffer “must, either logically or physically[,] be a unit.”
  Id. (quoting 19-1483 J.A. 603 (Hr’g Tr. 32:13–17) (emphasis
  added)).
      We conclude that the Board correctly adopted Polaris’s
  expert’s definition of “single buffer” as the broadest reason-
  able interpretation consistent with the specification. We
  have considered Polaris’s other arguments challenging the
  Board’s claim construction and find them unpersuasive.
  Accordingly, we adopt the Board’s construction of “resource
  tag buffer.”
                                B
      Next, we turn to the Board’s finding that both Chauvel 8
  and Hughes 9 disclose a resource tag buffer as properly con-
  strued. ’505 Decision, 2018 WL 6380663, at *11–13, *24–
  26. We review the Board’s findings regarding the scope and
  content of the prior art for substantial evidence. Ama-
  zon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343,
  1358 (Fed. Cir. 2001) (“[W]hat a reference teaches is a



       7  Polaris argues that the Board misconstrued this
  passage. Polaris contends that the “disparate locations”
  describes the “pages of memory” rather than the “resource
  tags” for those pages. 19-1483 Appellant’s Reply Br. 12–13.
  But that interpretation makes no sense in the context of
  the entire passage, which is focused on the resource tags—
  that they may “require a large amount of cache memory”
  and may be slow to retrieve because they “may be located
  in disparate locations.” ’505 patent col. 10 ll. 39–47.
      8   U.S. Patent No. 6,253,297.
      9   U.S. Patent No. 5,784,582.
Case: 19-1483    Document: 121      Page: 25     Filed: 09/15/2022




  POLARIS INNOVATIONS LIMITED   v. BRENT                     25



  question of fact.”); Fleming v. Cirrus Design Corp., 28 F.4th
  1214, 1221 (Fed. Cir. 2022) (“We review the Board’s . . . fac-
  tual findings for substantial evidence.”).
      The Board found that each of Chauvel and Hughes dis-
  closes storing the current state of a shared resource and
  the requested state of a shared resource and comparing
  those values. ’505 Decision, 2018 WL 6380663, at *12–13,
  *24–26. The Board found that the current state and the
  requested state are values “of the same type” such that, un-
  der Dr. Przybylski’s definition of a “single buffer,” Chauvel
  and Hughes disclose a logical single buffer even if storage
  is physically separate. Id. at *12 (“Although Chauvel de-
  picts the identified storage areas in different parts of the
  traffic controller 18, we find that they comprise ‘a resource
  tag buffer’ as claimed,” and finding that “Chauvel describes
  such ‘logical unity’” under Dr. Przybylski’s definition), *12–
  13 (describing the comparison of the values), *24 (“Alt-
  hough Figure 3 of Hughes depicts the identified storage ar-
  eas separately in arbiter/controller logic 72, we find that
  they comprise ‘a resource tag buffer’ as claimed.”), *25
  (“Hughes describes such ‘logical unity’” under Dr. Przybyl-
  ski’s definition), *25–26 (describing the comparison of the
  values).
      These findings are supported by substantial evidence.
  The Board reasonably relied on the references’ disclosure
  of comparing the current state and requested state values
  to determine they are of the same type. In addition, the
  Board reasonably found that Hughes and Chauvel disclose
  a “single buffer” based on the “logical unity” definition sup-
  plied by Polaris’s expert.
      On appeal, Polaris distills its argument as follows:
  “The resolution of this case is a[s] simple as comparing the
  pertinent block diagrams of the ’505 Patent (Figures 1B
  and 1D), on the one hand, and Chauvel and Hughes, on the
  other hand. . . . [T]he ’505 Patent has one block where
  Chauvel and Hughes have multiple blocks.” 19-1483
Case: 19-1483     Document: 121      Page: 26    Filed: 09/15/2022




  26                     POLARIS INNOVATIONS LIMITED    v. BRENT



  Appellant’s Reply Br. 8. The problem with this argument
  is that it is not responsive to the Board’s application of Po-
  laris’s expert’s definition of a “single buffer” based on “log-
  ical unity.” According to Dr. Przybylski, one must consider
  whether the locations “stor[e] one or more values of the
  same type” and have “a commonality of purpose or usage.”
  19-1483 J.A. 1223 (Przybylski Decl. ¶ 38). That is precisely
  the inquiry that the Board undertook here. Thus, we reject
  Polaris’s argument on appeal that the blocks illustrated in
  the figures of the prior art are dispositive.
       Polaris also faults the Board for focusing on its expert’s
  definition of logical unity rather than focusing on the rest
  of his explanation as to why the prior art does not show a
  single buffer. 19-1483 Appellant’s Br. 68–69 (citing
  19-1483 J.A. 1239–43 (Przybylski Decl. ¶¶ 67–73)), 72–73
  (citing 19-1483 J.A. 1244–45 (Przybylski Decl. ¶ 76)). The
  portions of Dr. Przybylski’s testimony identified by Polaris,
  however, largely rely on physical distinctness of structures,
  and thus are irrelevant to the “logical unity” definition ap-
  plied by the Board. See, e.g., 19-1483 J.A. 1241–42
  (Przybylski Decl. ¶ 70) (“Chauvel acknowledges that the
  memory controller 18a can be on a totally separate inte-
  grated circuit”). Furthermore, those portions of the ex-
  pert’s report merely speculate, without support, that the
  information is stored in a “unique format” or the infor-
  mation is “probably in different formats.”             19-1483
  J.A. 1239–40 (Przybylski Decl. ¶ 69), 1244–45 (Przybylski
  Decl. ¶ 76). This unsupported speculation is insufficient to
  overcome the Board’s contrary finding based on the refer-
  ences themselves.
      Because substantial evidence supports the Board’s
  finding that the prior art discloses a “resource tag buffer,”
  we affirm.
Case: 19-1483    Document: 121      Page: 27   Filed: 09/15/2022




  POLARIS INNOVATIONS LIMITED   v. BRENT                  27



                         CONCLUSION
      For the reasons above, we affirm the Board’s denial of
  Polaris’s motions to terminate and its unpatentability de-
  terminations regarding the ’505 and ’993 patents. 10
                        AFFIRMED




      10   Polaris also argues that we should disregard the
  Office’s responses on the merits in these appeals because
  the Office lacks Article III standing to defend the Board’s
  decisions as an appellee. 19-1483 Reply Br. 1–3; 19-1484
  Reply Br. 1–3. Polaris’s supplemental briefing regarding
  its joint motion to terminate, however, admits that our
  precedent “forecloses this argument.” 19-1484 Suppl. Re-
  ply Br. 8 (citing Knowles Elecs. LLC v. Iancu, 886 F.3d
  1369, 1372 n.2 (Fed. Cir. 2018)).